DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2017/0112729 A1).
Regarding claim 1, Onishi discloses a tunnel (Fig. 1, 36) extending along a centerline of a center floor (Fig. 4, center portion of 25/26); a plurality of crossmembers (Fig. 4, 58/60) individually coupled to both side surfaces of the tunnel (Fig. 4 and para. [0068]), each crossmember having a closed cross-sectional shape (para. [0044]); a plurality of bosses (Fig. 2, 40, 62) provided on the side surfaces of the tunnel (Fig. 4 illustrates elements 40 and 62 provided on the exterior and interior side surfaces of 36); 
As to claim 2, Onishi discloses wherein the boss (40/62) has a cavity in which the end portion of the crossmember is received (para. [0051] discloses “a tunnel lower reinforcement 62 is disposed inside the tunnel 36 at a location that overlaps with the cross-members 58 in side view “, i.e. an end portion of crossmember 58 is received within boss 62).
Regarding claim 3, Onishi discloses wherein the tunnel includes a front tunnel (Fig. 3, portion between elements 18 and 22A) disposed on a front of the center floor (Fig. 4, 25/26), a rear tunnel (Fig. 3, 36A) disposed on a rear of the center floor, and a center tunnel (Fig. 3, 40A) disposed between the front tunnel and the rear tunnel.  
As to claim 4, Onishi discloses wherein the boss is provided on a side wall of the center tunnel (Fig. 4 illustrates element 62C of 62 is provided on the sidewall portion of 40A).  
Regarding claim 10, Onishi discloses wherein the rear tunnel (36A) has a reinforcement part (Fig. 5, 64) having a closed cross-sectional shape (para. [0058]).  
As to claim 13, Onishi discloses a tunnel (Fig. 1, 36) extending along a centerline of a center floor (Fig. 4, center portion of 25/26); and a member (Fig. 4, 58/60) coupled to a side wall (Fig. 2, 36B) of the tunnel, the member having a closed cross- sectional shape, wherein the tunnel has a support wall (Fig. 2, 36C) supporting an end portion of the member (Fig. 2 shows end portion of 60 resting on 36C, i.e. 36c supports an end portion of 60/58), the member has at least one reinforcing rib (Fig. 1, 58D/58F), and the reinforcing rib extends in a longitudinal direction of the member (Fig. 2 illustrates 58 D extending longitudinally along 58).  
Regarding claim 14, Onishi discloses wherein the support wall has at 19Attorney Docket No. 15438-1020 least one support rib (Fig. 4, 62G3).  
.

Allowable Subject Matter
Claims 5-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tezuka (US 6,007,145) discloses a floor structure with a tunnel member extending along a center line of a center floor and a plurality of crossmembers coupled to side surfaces of the tunnel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612